EXECUTION VERSIONEXHIBIT 10.1 

--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of August 19, 2020, between Grow Capital, Inc., a Nevada corporation (the
“Company”) and each holder of the Company’s Common Stock (as defined below),
listed on the signature page hereto (collectively, the “Investors”).

This Agreement is made pursuant to the Exchange Agreement, dated as of the date
hereof, between the Company, PERA LLC, a Nevada limited liability company
(“PERA”), and the Investors (the “Exchange Agreement”).

WHEREAS, the Company has issued shares of Common Stock to the Investors; and

WHEREAS, in connection with the consummation of the transactions contemplated by
the Exchange Agreement, the parties desire to enter into this Agreement in order
to grant certain registration rights to the Holders as set forth below.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each of the Holders
agree as follows:

1.Definitions. Capitalized terms used and not otherwise defined herein that are
defined in the Exchange Agreement shall have the meanings given such terms in
the Exchange Agreement. As used in this Agreement, the following terms shall
have the following meanings: 

“Advice” has the meaning set forth in Section 7(c).

“Affiliate” means, with respect to any person, any other person which directly
or indirectly controls, is controlled by, or is under common control with, such
person.

“Agreement” has the meaning set forth in the Preamble.

"Allowable Grace Period" has the meaning set forth in Section 2(e).

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereinafter be
reclassified.

“Company” has the meaning set forth in the Preamble.

"Demand Registration" means each Long Form Registration and Shelf Registration
pursuant to Section 2(a) and 2(b) respectively.

“Earn-Out Registration Statement” has the meaning set forth in Section 2(f).

“Effectiveness Period” has the meaning set forth in Section 2(c).

--------------------------------------------------------------------------------



“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

"FINRA" has the meaning set forth in Section 4(d).

"Grace Period" has the meaning set forth in Section 2(e).

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

“Indemnified Party” has the meaning set forth in Section 6(c).

“Indemnifying Party” has the meaning set forth in Section 6(c).

"Long-Form Registration" has the meaning set forth in Section 0.

“Losses” has the meaning set forth in Section 6(a).

"Non-Affiliate Holders" has the meaning set forth in Section 0.

"Person" means an individual, corporation, partnership, joint venture, limited
liability company, governmental authority, unincorporated organization, trust,
association or other entity.

"Piggyback Registration" has the meaning set forth in Section 0.

"Piggyback Registration Statement" has the meaning set forth in Section 0.

"Piggyback Shelf Registration Statement" has the meaning set forth in Section 0.

"Piggyback Shelf Takedown" has the meaning set forth in Section 0.

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

“Registrable Securities” means (i) the Common Stock issued to the Holder who is
a Non-Affiliate Holder pursuant to the Exchange Agreement; provided, that, a
security shall not be a Registrable Security (A) upon sale pursuant to a
Registration Statement or Rule 144, or (B) while such security is eligible for
sale without restriction by the Holders pursuant to Rule 144, assuming, for
purposes of such determination with respect to each Holder, the full conversion
or exercise by such Holder of all convertible securities held by such Holder
(disregarding for this purpose any and all limitations of any kind on conversion
or exercise of any convertible securities owned by such Holder).

“Registration Statement” means any one or more registration statements of the
Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement (including,
without limitation, any Long-Form Registration

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------



statement, any Piggyback Registration Statement, any Piggyback Shelf
Registration Statement, any Shelf Registration Statement and/or any Earn-Out
Registration Statement), including (in each case) the amendments and supplements
to such Registration Statements, including pre- and post-effective amendments
thereto, all exhibits and all material incorporated by reference or deemed to be
incorporated by reference in such Registration Statements.

“Required Financials” means the financial statements and pro forma financial
information required by Item 2.01 and Item 9.01 of Form 8-K and related pro
forma financial information for the acquisition of PERA with the Commission.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

“Selling Shareholder Questionnaire” has the meaning set forth in Section 2(d).

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

"Shelf Registration" has the meaning set forth in Section 2(b).

"Shelf Registration Statement" has the meaning set forth in Section 2(b).

"Shelf Takedown" has the meaning set forth in Section 2(c).

“Staff” means the staff of the Commission.

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on any Trading Market; or (ii) if the Common Stock is not quoted on any
Trading Market, a day on which the Common Stock is quoted in the
over-the-counter market as reported on the OTCQX, OTCQB or the Pink Market by
OTC Markets Group or any similar organization or agency succeeding to its
functions of reporting prices); provided, that in the event that the Common
Stock is not listed or quoted as set forth in (i) and (ii) hereof, then Trading
Day shall mean a Business Day.

“Trading Market” means whichever of the NYSE, the NYSE MKT, the NASDAQ Global
Select Market, the NASDAQ Global Market, the NASDAQ Capital Market, the OTCQX,
OTCQB or Pink Markets on which the Common Stock is listed or quoted for trading
on the date in question.

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------



2.Demand Registration. 

a.Within the period of time beginning on the ten (10) days following the filing
of the Required Financials and ending on the day that is one hundred and sixty
(160) days after the date of this Agreement, Holders which are not Affiliates of
the Company (the “Non-Affiliate Holders”), holding at least a majority of the
Registrable Securities then outstanding may request registration under the
Securities Act of all or any portion of their Registrable Securities pursuant to
a Registration Statement on Form S-1 or any successor form thereto (each, a
"Long-Form Registration"). The request for a Long-Form Registration shall
specify the number of Registrable Securities requested to be included in the
Long-Form Registration. Upon receipt of any such request, the Company shall
promptly (but in no event later than ten (10) days following receipt thereof)
deliver notice of such request to all other Holders of Registrable Securities
who shall then have ten (10) days from the date such notice is given to notify
the Company in writing of their desire to be included in such registration. The
Company shall use its commercially reasonable efforts to prepare and file with
(or confidentially submit to) the Commission a Registration Statement on Form
S-1 or any successor form thereto covering all of the Registrable Securities
that the Holders thereof have requested to be included in such Long-Form
Registration within thirty (30) days after the date on which the initial request
is given and shall use its commercially reasonable efforts to cause such
Registration Statement to be declared effective by the Commission as soon as
practicable thereafter. The Company shall not be required to effect a Long-Form
Registration more than one (1) time (subject to Section 2(e)) for the Holders of
Registrable Securities as a group; provided, that a Registration Statement shall
not count as a Long-Form Registration requested under this Section 0 unless and
until it has become effective and the Non-Affiliate Holders requesting such
registration are able to register and sell at least a majority of the
Registrable Securities requested to be included in such registration. 

b.At such time as the Company shall have qualified for the use of a Registration
Statement on Form S-3 or the then appropriate form for an offering to be made on
a delayed or continuous basis pursuant to Rule 415 or any successor rule thereto
(a "Shelf Registration Statement"), the Non-Affiliate Holders shall have the
right to request registration under the Securities Act of all or any portion of
their Registrable Securities for an offering on a delayed or continuous basis
pursuant to Rule 415 or any successor rule thereto (a "Shelf Registration"). The
request for a Shelf Registration shall specify the number of Registrable
Securities requested to be included in the Shelf Registration. Upon receipt of
any such request, the Company shall promptly (but in no event later than ten
(10) days following receipt thereof) deliver notice of such request to all other
Holders of Registrable Securities who shall then have ten (10) days from the
date such notice is given to notify the Company in writing of their desire to be
included in such registration. The Company shall use its commercially reasonable
efforts to prepare and file with (or confidentially submit to) the Commission a
Shelf Registration Statement covering all of the Registrable Securities that the
Holders thereof have requested to be included in such Shelf Registration within
thirty (30) days after the date on which the initial request is given and shall
use its commercially reasonable efforts to cause such Shelf Registration
Statement to be declared effective by the Commission as soon as practicable
thereafter. 

c.The Company shall use its commercially reasonable efforts to keep each
Registration Statement continuously effective under the Securities Act until the
earlier of (i) such  

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------



time as all of the Registrable Securities covered by such Registration Statement
have been sold by the Holders thereunder or pursuant to the Commission’s Rule
144 under the Securities Act or (ii) the date on which all Registrable Shares
covered by such Registration Statement may be sold pursuant to the Commission’s
Rule 144 under the Securities Act without any volume limitations or other
restrictions pursuant to Rule 144 under the Securities Act (the “Effectiveness
Period”). The Company shall not be obligated to effect any Long-Form
Registration within ninety (90) days after the effective date of a previous
Long-Form Registration or Shelf Takedown (as defined below) or a previous
Piggyback Registration (as defined below) in which Holders of Registrable
Securities were permitted to register the offer and sale under the Securities
Act, and actually sold, at least a majority of the shares of Registrable
Securities requested to be included therein. The Company may postpone for up to
thirty (30) days the filing or effectiveness of a Registration Statement for a
Demand Registration or the filing of a Shelf supplement for a Shelf Takedown (a
"Shelf Takedown") if the Company determines in its reasonable good faith
judgment that such Demand Registration or Shelf Takedown would (i) materially
interfere with a significant acquisition, corporate organization, financing,
securities offering or other similar transaction involving the Company; (ii)
require premature disclosure of material information that the Company has a bona
fide business purpose for preserving as confidential; or (iii) render the
Company unable to comply with requirements under the Securities Act or Exchange
Act; provided, that in such event the Non-Affiliate Holders of at least a
majority of the Registrable Securities initiating such Demand Registration or
Shelf Takedown shall be entitled to withdraw such request and, if such request
for a Demand Registration is withdrawn, such Demand Registration shall not count
as a permitted Demand Registration hereunder and the Company shall pay all
registration expenses in connection with such registration. The Company may
delay a Demand Registration or Shelf Takedown hereunder only two times in any
period of 12 consecutive months.

d.Each Holder agrees to furnish to the Company a completed “Selling Shareholder
Questionnaire” in the form attached to this Agreement as Annex A or in a form
mutually agreeable between the parties. At least five (5) Trading Days prior to
the first anticipated filing date of a Registration Statement for any
registration under this Agreement, the Company will notify each Holder of the
information the Company requires from that Holder other than the information
contained in the Selling Shareholder Questionnaire, if any, which shall be
completed and delivered to the Company promptly upon request and, in any event,
within three (3) Trading Days prior to the applicable anticipated filing date.
Each Holder further agrees that it shall not be entitled to be named as a
Selling Shareholder (as defined in Annex A) in the Registration Statement or use
the Prospectus for offers and resales of Registrable Securities at any time,
unless such Holder has returned to the Company a completed and signed Selling
Shareholder Questionnaire and a response to any requests for further information
as described in the previous sentence. If a Holder of Registrable Securities
returns a Selling Shareholder Questionnaire or a request for further
information, in either case, after its respective deadline, the Company shall
use its commercially reasonable efforts at the expense of the Holder who failed
to return the Selling Shareholder Questionnaire or to respond for further
information to take such actions as are required to name such Holder as a
selling security holder in the Registration Statement or any pre-effective or
post-effective amendment thereto and to include (to the extent not theretofore
included) in the Registration Statement the Registrable Securities identified in
such late Selling Shareholder Questionnaire or request for further information.
Each Holder acknowledges and agrees that the information in the Selling
Shareholder Questionnaire or  

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------



request for further information as described in this Section 2(d) will be used
by the Company in the preparation of the Registration Statement and hereby
consents to the inclusion of such information in the Registration Statement.

e.Notwithstanding anything to the contrary herein, at any time after any
Registration Statement has been declared effective by the Commission, the
Company may delay the disclosure of material non-public information concerning
the Company if the disclosure of such information at the time is not, in the
good faith judgment of the Company, in the best interests of the Company (a
“Grace Period”); provided, however, the Company shall promptly (i) notify the
Holders in writing (including via facsimile or other electronic transmission) of
the existence of material non-public information giving rise to a Grace Period
(provided that the Company shall not disclose the content of such material
non-public information to the Holders) or the need to file a supplement or
post-effective amendment, as applicable, and the date on which such Grace Period
will begin, and (ii) notify the Holders in writing (including via facsimile or
other electronic transmission) of the date on which the Grace Period ends;
provided, further, that no single Grace Period shall exceed thirty (30)
consecutive days, and during any 365 day period, the aggregate of all Grace
Periods shall not exceed an aggregate of sixty (60) days (each Grace Period
complying with this provision being an “Allowable Grace Period”). For purposes
of determining the length of a Grace Period, the Grace Period shall be deemed to
begin on and include the date the Holders receive the notice referred to in
clause (i) above and shall end on and include the later of the date the Holders
receive the notice referred to in clause (ii) above and the date referred to in
such notice; provided, however, that no Grace Period shall be longer than an
Allowable Grace Period. 

f.As promptly as reasonably possible following the issuance of any Earn-Out
Shares under the Exchange Agreement, the Company will prepare and file with the
Commission a Registration Statement covering the resale of the applicable
Earn-Out Shares for an offering to be made on a continuous basis pursuant to
Rule 415, or if Rule 415 is not available for offers and sales of the applicable
Earn-Out Shares, by such other means of distribution of Earn-Out Shares as the
Holders may reasonably specify (an “Earn-Out Registration Statement”).  The
Earn-Out Registration Statement shall be on Form S-1 (or such other form
available to register for resale the Registrable Securities as a secondary
offering).  The Earn-Out Registration Statement will be subject, as applicable,
to the same provisions as stated and contemplated in Section 2, and to the
procedures as stated and contemplated in Section 4. 

3.Piggyback Registration.   

a.Whenever the Company proposes to register the offer and sale of any shares of
its Common Stock under the Securities Act (other than a registration (i)
pursuant to a Registration Statement on Form S-8 (or other registration solely
relating to an offering or sale to employees or directors of the Company
pursuant to any employee stock plan or other employee benefit arrangement), (ii)
pursuant to a Registration Statement on Form S-4 (or similar form that relates
to a transaction subject to Rule 145 under the Securities Act or any successor
rule thereto), or (iii) in connection with any dividend or distribution
reinvestment or similar plan), whether for its own account or for the account of
one or more stockholders of the Company and the form of Registration Statement
(a "Piggyback Registration Statement") to be used may be used for any
registration of Registrable Securities (a "Piggyback Registration"), the Company
 

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------



shall give prompt written notice (in any event no later than twenty (20) days
prior to the filing of such Registration Statement) to the Holders of
Registrable Securities of its intention to effect such a registration and,
subject to Section 3(b) and Section 3(c), shall include in such registration all
Registrable Securities with respect to which the Company has received written
requests for inclusion from the Holders of Registrable Securities within ten
(10) days after the Company's notice has been given to each such Holder. The
Company may postpone or withdraw the filing or the effectiveness of a Piggyback
Registration at any time in its sole discretion. A Piggyback Registration shall
not be considered a Demand Registration for purposes of Section 2. If any
Piggyback Registration Statement pursuant to which Holders of Registrable
Securities have registered the offer and sale of Registrable Securities is a
Registration Statement on Form S-3 or the then appropriate form for an offering
to be made on a delayed or continuous basis pursuant to Rule or any successor
rule thereto (a "Piggyback Shelf Registration Statement"), such Holder(s) shall
have the right, but not the obligation, to be notified of and to participate in
any offering under such Piggyback Shelf Registration Statement (a "Piggyback
Shelf Takedown").

b.If a Piggyback Registration or Piggyback Shelf Takedown is initiated as a
primary underwritten offering on behalf of the Company and the managing
underwriter advises the Company and the Holders of Registrable Securities (if
any Holders of Registrable Securities have elected to include Registrable
Securities in such Piggyback Registration or Piggyback Shelf Takedown) in
writing that in its reasonable and good faith opinion the number of shares of
Common Stock proposed to be included in such registration or takedown, including
all Registrable Securities and all other shares of Common Stock proposed to be
included in such underwritten offering, exceeds the number of shares of Common
Stock which can be sold in such offering and/or that the number of shares of
Common Stock proposed to be included in any such registration or takedown would
adversely affect the price per share of the Common Stock to be sold in such
offering, the Company shall include in such registration or takedown (i) first,
the shares of Common Stock that the Company proposes to sell; (ii) second, the
shares of Common Stock requested to be included therein by Holders of
Registrable Securities, allocated pro rata among all such Holders on the basis
of the number of Registrable Securities owned by each such Holder or in such
manner as they may otherwise agree; and (iii) third, the shares of Common Stock
requested to be included therein by holders of Common Stock other than Holders
of Registrable Securities, allocated among such holders in such manner as they
may agree. 

c.If a Piggyback Registration or Piggyback Shelf Takedown is initiated as an
underwritten offering on behalf of a holder of Common Stock other than
Registrable Securities, and the managing underwriter advises the Company in
writing that in its reasonable and good faith opinion the number of shares of
Common Stock proposed to be included in such registration or takedown, including
all Registrable Securities and all other shares of Common Stock proposed to be
included in such underwritten offering, exceeds the number of shares of Common
Stock which can be sold in such offering and/or that the number of shares of
Common Stock proposed to be included in any such registration or takedown would
adversely affect the price per share of the Common Stock to be sold in such
offering, the Company shall include in such registration or takedown (i) first,
the shares of Common Stock requested to be included therein by the holder(s)
requesting such registration or takedown and by the Holders of Registrable
Securities, allocated pro rata among all such holders on the basis of the number
of shares of Common Stock other than the Registrable Securities (on a fully
diluted, as converted basis) and the number of Registrable Securities, as
applicable, owned by all such holders or in  

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------



such manner as they may otherwise agree; and (ii) second, the shares of Common
Stock requested to be included therein by other holders of Common Stock,
allocated among such holders in such manner as they may agree.

d.If any Piggyback Registration or Piggyback Shelf Takedown is initiated as a
primary underwritten offering on behalf of the Company, the Company shall select
the investment banking firm or firms to act as the managing underwriter or
underwriters in connection with such offering. 

4.Registration Procedures. In connection with the Company’s registration
obligations hereunder, the Company shall: 

a.(i) Prepare and file with the Commission such amendments, including
post-effective amendments, to a Registration Statement and the Prospectus used
in connection therewith as may be necessary to keep a Registration Statement
continuously effective as to the applicable Registrable Securities for the
Effectiveness Period and prepare and file with the Commission such additional
Registration Statements in order to register for resale under the Securities Act
all of the Registrable Securities (except during an Allowable Grace Period);
(ii) cause the related Prospectus to be amended or supplemented by any required
Prospectus supplement (subject to the terms of this Agreement), and, as so
supplemented or amended, to be filed pursuant to Rule 424 (except during an
Allowable Grace Period); (iii) respond as promptly as reasonably possible to any
comments received from the Commission with respect to a Registration Statement
or any amendment thereto; and (iv) comply in all material respects with the
provisions of the Securities Act and the Exchange Act with respect to the
disposition of all Registrable Securities covered by a Registration Statement
during the applicable period in accordance (subject to the terms of this
Agreement) with the intended methods of disposition by the Holders thereof set
forth in such Registration Statement as so amended or in such Prospectus as so
supplemented; provided, however, that each Holder shall be responsible for the
delivery of the Prospectus to the Persons to whom such Holder sells any of the
Registrable Securities (including in accordance with Rule 172 under the
Securities Act), and each Holder agrees to dispose of Registrable Securities in
compliance with the plan of distribution described in the Registration Statement
and otherwise in compliance with applicable federal and state securities laws. 

b.Notify the Holders of Registrable Securities to be sold (which notice shall,
pursuant to clauses (i) through (iii) hereof, be accompanied by an instruction
to suspend the use of the Prospectus until the requisite changes have been made)
as promptly as reasonably possible (and, in the case of (i)(A) below, not less
than one (1) Trading Day prior to such filing) and (if requested by any such
Person) confirm such notice in writing (including via facsimile or other
electronic transmission) no later than one (1) Trading Day following the day (i)
of the receipt by the Company of any notification with respect to the suspension
of the qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
Proceeding for such purpose; and (ii) of the occurrence of any event or passage
of time that makes the financial statements included in a Registration Statement
ineligible for inclusion therein or any statement made in a Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to a Registration Statement, Prospectus or other  

--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------



documents so that, in the case of a Registration Statement or the Prospectus, as
the case may be, it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading; and (iii) of the occurrence or existence of any pending
corporate development with respect to the Company that the Company believes may
be material and that, in the determination of the Company, makes it not in the
best interest of the Company to allow continued availability of a Registration
Statement or Prospectus, provided that any and all of such information shall be
kept confidential by each Holder until such information otherwise becomes
public, unless disclosure by a Holder is required by law; provided, further,
that notwithstanding each Holder’s agreement to keep such information
confidential, each such Holder makes no acknowledgement that any such
information is material, non-public information.

c.Use its commercially reasonable efforts to avoid the issuance of, or, if
issued, obtain the withdrawal of (i) any order stopping or suspending the
effectiveness of a Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, at the earliest practicable moment. 

d.The Company may require each selling Holder to furnish to the Company a
certified statement as to (i) the number of shares of Common Stock beneficially
owned by such Holder and any Affiliate thereof; (ii) any Financial Industry
Regulatory Authority, Inc. (“FINRA”) affiliations; (iii) any natural persons who
have the power to vote or dispose of the common stock; and (iv) any other
information as may be requested by the Commission, FINRA or any state securities
commission. 

e.Subject to the terms of this Agreement, the Company hereby consents to the use
of such Prospectus and each amendment or supplement thereto by each of the
selling Holders in connection with the offering and sale of the Registrable
Securities covered by such Prospectus and any amendment or supplement thereto,
except after the giving of any notice pursuant to Section 4(b). 

f.Prior to any resale of Registrable Securities by a Holder, use its
commercially reasonable efforts to register or qualify or cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from the Registration or qualification) of such Registrable Securities
for the resale by the Holder under the securities or Blue Sky laws of such
jurisdictions within the United States as any Holder reasonably requests in
writing, to keep each registration or qualification (or exemption therefrom)
effective during the Effectiveness Period and to do any and all other acts or
things reasonably necessary to enable the disposition in such jurisdictions of
the Registrable Securities covered by each Registration Statement; provided,
that the Company shall not be required to qualify generally to do business in
any jurisdiction where it is not then so qualified, would subject the Company to
any material tax in any such jurisdiction where it is not then so subject or
file a general consent to service of process in any such jurisdiction. 

g.If requested by a Holder, cooperate with such Holder to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be delivered  

--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------



to a transferee pursuant to a Registration Statement, which certificates shall
be free, to the extent permitted by the Exchange Agreement and applicable state
and Federal laws, of all restrictive legends, and to enable such Registrable
Securities to be in such denominations and registered in such names as any such
Holder may request.

h.If the Company notifies the Holders to suspend the use of any Prospectus until
requisite changes to such Prospectus has been made, then the Holders shall
suspend use of such Prospectus. The Company will use its commercially reasonable
efforts to ensure that the use of the Prospectus may be resumed as promptly as
is practicable. The Company shall be entitled to exercise its right under this
Section 4(h) to suspend the availability of a Registration Statement and
Prospectus, for a period not to exceed ninety (90) calendar days (which need not
be consecutive days) in any 12-month period. 

i.Comply in all material respects with all applicable rules and regulations of
the Commission. 

5.Registration Expenses. All fees and expenses incident to the performance of or
compliance with this Agreement by the Company shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to a Registration
Statement. The fees and expenses referred to in the foregoing sentence shall
include, without limitation: (i) all registration and filing fees (including,
without limitation, fees and expenses of the Company’s counsel and auditors) (A)
with respect to filings made with the Commission, (B) with respect to filings
required to be made with any Trading Market on which the Common Stock is then
listed for trading, (C) in compliance with applicable state securities or Blue
Sky laws reasonably agreed to by the Company in writing (including, without
limitation, fees and disbursements of counsel for the Company in connection with
Blue Sky qualifications or exemptions of the Registrable Securities) and (D) if
not previously paid by the Company in connection with an Issuer filing, with
respect to any filing that may be required to be made by any broker through
which a Holder intends to make sales of Registrable Securities with the FINRA
pursuant to FINRA Rule 5110, so long as the broker is receiving no more than a
customary brokerage commission in connection with such sale, (ii) printing
expenses (including, without limitation, expenses of printing certificates for
Registrable Securities), (iii) messenger, telephone and delivery expenses, (iv)
fees and disbursements of counsel for the Company, (v) Securities Act liability
insurance, if the Company so desires such insurance, and (vi) fees and expenses
of all other Persons retained by the Company in connection with the consummation
of the transactions contemplated by this Agreement. In addition, the Company
shall be responsible for all of its internal expenses incurred in connection
with the consummation of the transactions contemplated by this Agreement
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), the expense of any annual
audit and the fees and expenses incurred in connection with the listing of the
Registrable Securities on any securities exchange as required hereunder. In no
event shall the Company be responsible for any underwriting, broker or similar
commissions of any Holder or, except to the extent provided for in the Exchange
Agreement, any legal fees or other costs of the Holders. 

--------------------------------------------------------------------------------

10

--------------------------------------------------------------------------------



6.Indemnification. 

a.Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, members, partners, agents and employees (and any other
Persons with a functionally equivalent role of a Person holding such titles,
notwithstanding a lack of such title or any other title) of each of them, each
Person who controls any such Holder (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) and the officers, directors,
members, shareholders, partners, agents and employees (and any other Persons
with a functionally equivalent role of a Person holding such titles,
notwithstanding a lack of such title or any other title) of each such
controlling Person, to the fullest extent permitted by applicable law, from and
against any and all losses, claims, damages, liabilities, costs (including,
without limitation, reasonable attorneys’ fees) and expenses (collectively,
“Losses”), as incurred, arising out of or relating to (1) any untrue or alleged
untrue statement of a material fact contained in a Registration Statement, any
Prospectus or any form of prospectus or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading or (2) any violation or alleged violation by the Company of the
Securities Act, the Exchange Act or any state securities law, or any rule or
regulation thereunder, in connection with the performance of its obligations
under this Agreement, except to the extent, but only to the extent, that (i)
such untrue statements or omissions are in reliance upon, and in conformity
with, information regarding such Holder furnished in writing to the Company by
such Holder expressly for use therein, or to the extent that such information
relates to such Holder or such Holder’s proposed method of distribution of
Registrable Securities and was reviewed and expressly approved in writing by
such Holder expressly for use in a Registration Statement, such Prospectus or in
any amendment or supplement thereto (it being understood that the Holder has
approved Annex A hereto for this purpose) or (ii) in the case of an occurrence
of an event of the type specified in Section 4(b)(i)-(iii), the use by such
Holder of an outdated or defective Prospectus after the Company has notified
such Holder in writing that the Prospectus is outdated or defective and prior to
the receipt by such Holder of the Advice contemplated in Section 7(c). The
Company shall notify the Holders promptly of the institution, threat or
assertion of any Proceeding arising from or in connection with the transactions
contemplated by this Agreement of which the Company is aware. 

b.Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each Person who controls the Company (within the meaning of Section
15 of the Securities Act and Section 20 of the Exchange Act), and the directors,
officers, agents or employees of such controlling Persons, to the fullest extent
permitted by applicable law, from and against all Losses, as incurred, to the
extent arising out of or based solely upon: (x) such Holder’s failure to comply
with the prospectus delivery requirements of the Securities Act or (y) any
untrue or alleged untrue statement of a material fact contained in any
Registration Statement, any Prospectus, or in any amendment or supplement
thereto or in any preliminary prospectus, or arising out of or relating to any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading (i) to the extent, but  

--------------------------------------------------------------------------------

11

--------------------------------------------------------------------------------



only to the extent, that such untrue statement or omission is contained in any
information so furnished in writing by such Holder to the Company specifically
for inclusion in such Registration Statement or such Prospectus or (ii) to the
extent that such information relates to such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by such Holder expressly for use in a Registration Statement (it
being understood that the Holder has approved Annex A hereto for this purpose),
such Prospectus or in any amendment or supplement thereto or (iii) in the case
of an occurrence of an event of the type specified in Section 4(b)(i)-(iii), the
use by such Holder of an outdated or defective Prospectus after the Company has
notified such Holder in writing that the Prospectus is outdated or defective and
prior to the receipt by such Holder of the Advice contemplated in Section 7(c).
In no event shall the liability of any selling Holder hereunder be greater in
amount than the dollar amount of the net proceeds received by such Holder upon
the sale of the Registrable Securities giving rise to such indemnification
obligation.

c.Conduct of Indemnification Proceedings. If any Proceeding shall be brought or
asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall have the right to assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all fees and expenses incurred in connection with defense thereof;
provided, that the failure of any Indemnified Party to give such notice shall
not relieve the Indemnifying Party of its obligations or liabilities pursuant to
this Agreement, except (and only) to the extent that it shall be finally
determined by a court of competent jurisdiction (which determination is not
subject to appeal or further review) that such failure shall have prejudiced the
Indemnifying Party. 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and counsel to the Indemnified Party shall
reasonably believe that a material conflict of interest is likely to exist if
the same counsel were to represent such Indemnified Party and the Indemnifying
Party (in which case, if such Indemnified Party notifies the Indemnifying Party
in writing that it elects to employ separate counsel at the expense of the
Indemnifying Party, the Indemnifying Party shall not have the right to assume
the defense thereof and the reasonable fees and expenses of no more than one
separate counsel shall be at the expense of the Indemnifying Party). The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
affected without its written consent, which consent shall not be unreasonably
withheld or delayed. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.

--------------------------------------------------------------------------------

12

--------------------------------------------------------------------------------



Subject to the terms of this Agreement, all reasonable fees and expenses of the
Indemnified Party (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend such Proceeding in a
manner not inconsistent with this Section) shall be paid to the Indemnified
Party, as incurred, within twenty (20) Trading Days of written notice thereof to
the Indemnifying Party; provided, that the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and expenses
previously disbursed and that are applicable to such actions for which such
Indemnified Party is judicially determined to be not entitled to indemnification
hereunder.

d.Contribution. If the indemnification under Section 6(a) or 6(b) is unavailable
to an Indemnified Party or insufficient to hold an Indemnified Party harmless
for any Losses, then each Indemnifying Party shall contribute to the amount paid
or payable by such Indemnified Party, in such proportion as is appropriate to
reflect the relative fault of the Indemnifying Party and Indemnified Party in
connection with the actions, statements or omissions that resulted in such
Losses as well as any other relevant equitable considerations. The relative
fault of such Indemnifying Party and Indemnified Party shall be determined by
reference to, among other things, whether any action in question, including any
untrue or alleged untrue statement of a material fact or omission or alleged
omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in this Agreement, any reasonable attorneys’ or
other reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms. 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 6(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
net proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission.

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

7.Miscellaneous. 

a.Remedies. Subject to the limitations set forth in this Agreement, in the event
of a breach by the Company or by a Holder of any of their respective obligations
under this Agreement, each Holder or the Company, as the case may be, in
addition to being entitled to exercise all rights granted by law and under this
Agreement, including recovery of damages, shall be entitled to specific
performance of its rights under this Agreement. The Company and  

--------------------------------------------------------------------------------

13

--------------------------------------------------------------------------------



each Holder agree that monetary damages would not provide adequate compensation
for any losses incurred by reason of a breach by it of any of the provisions of
this Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall not assert or shall
waive the defense that a remedy at law would be adequate.

b.Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to a Registration
Statement. 

c.Discontinued Disposition. By its acquisition of Registrable Securities, each
Holder agrees that, upon receipt of a notice from the Company of the occurrence
of any event of the kind described in Section 4(b)(i)-(iii), such Holder will
forthwith discontinue disposition of such Registrable Securities under a
Registration Statement until it is advised in writing (the “Advice”) by the
Company that the use of the applicable Prospectus (as it may have been
supplemented or amended) may be resumed. The Company will use its commercially
reasonable efforts to ensure that the use of the Prospectus may be resumed as
promptly as is practicable. 

d.Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and the Holders of
a majority of the then outstanding Registrable Securities. Notwithstanding the
foregoing, a waiver or consent to depart from the provisions hereof with respect
to a matter that relates exclusively to the rights of some Holders and that does
not directly or indirectly affect the rights of other Holders may be given by
Holders of all of the Registrable Securities to which such waiver or consent
relates; provided, however, that in the event the Company shall deliver written
notice to a Holder with respect to a requested waiver or amendment, such Holder
shall be deemed to have consented and agreed to such amendment or waiver if such
Holder does not provide written notice to the Company indicating such Holder’s
non-consent within ten (10) calendar days of delivery by the Company of such
written notice; provided, further, that the provisions of this sentence may not
be amended, modified, or supplemented except in accordance with the provisions
of the first sentence of this Section 7(d). 

e.Notices. Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be delivered as set forth in the
Exchange Agreement. 

f.Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. The Company may not assign its rights (except by merger or in
connection with another entity acquiring all or substantially all of the
Company’s assets) or obligations hereunder without the prior written consent of
all the Holders of the then outstanding Registrable Securities. Each Holder may
assign its respective rights with respect to any or all of  

--------------------------------------------------------------------------------

14

--------------------------------------------------------------------------------



its Registrable Securities, hereunder in the manner and to the Persons as
permitted under the Exchange Agreement; provided in each case that (i) the
Holder agrees in writing with the transferee or assignee to assign such rights
and related obligations under this Agreement, and for the transferee or assignee
to assume such obligations, and a copy of such agreement is furnished to the
Company within a reasonable time after such assignment, (ii) the Company is,
within a reasonable time after such transfer or assignment, furnished with
written notice of the name and address of such transferee or assignee and the
securities with respect to which such registration rights are being transferred
or assigned, (iii) at or before the time the Company received the written notice
contemplated by clause (ii) of this sentence, the transferee or assignee agrees
in writing with the Company to be bound by all of the provisions contained
herein and (iv) the transferee is an “accredited investor,” as that term is
defined in Rule 501 of Regulation D and completes any required documentation
requested by the Company to confirm the foregoing.

g.No Inconsistent Agreements. Except as set forth in the Exchange Agreement,
neither the Company nor any of its subsidiaries has previously entered into any
agreement granting any registration rights with respect to any of its securities
to any Person that have not been satisfied in full. 

h.Execution and Counterparts. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or other electronic transmission of a “.pdf”
format data file, such signature shall create a valid and binding obligation of
the party executing (or on whose behalf such signature is executed) with the
same force and effect as if such facsimile or “.pdf” signature page were an
original thereof. 

i.Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined in
accordance with the provisions of the Exchange Agreement. 

j.Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any other remedies provided by law. 

k.Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable. 

--------------------------------------------------------------------------------

15

--------------------------------------------------------------------------------



l.Headings. The headings in this Agreement are for convenience only, do not
constitute a part of the Agreement and shall not be deemed to limit or affect
any of the provisions hereof. 

m.Independent Nature of Holders’ Obligations and Rights. The obligations of each
Holder hereunder are several and not joint with the obligations of any other
Holder hereunder, and no Holder shall be responsible in any way for the
performance of the obligations of any other Holder hereunder. Nothing contained
herein or in any other agreement or document delivered at any closing, and no
action taken by any Holder pursuant hereto or thereto, shall be deemed to
constitute the Holders as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Holders are in any way
acting in concert with respect to such obligations or the transactions
contemplated by this Agreement. Each Holder acknowledges that no other Holder
has acted as agent for such Holder in connection with making its investment
hereunder and that no Holder will be acting as agent of such Holder in
connection with monitoring its investment in the Registrable Securities or
enforcing its rights under the Exchange Agreement or any other agreement entered
into in connection with the Exchange Agreement. Each Holder shall be entitled to
protect and enforce its rights, including without limitation the rights arising
out of this Agreement, and it shall not be necessary for any other Holder to be
joined as an additional party in any proceeding for such purpose. 

********************

[Signature pages follow]

--------------------------------------------------------------------------------

16

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

GROW CAPITAL, INC.

 

By: /s/ Terry Kennedy
Name: Terry Kennedy 

Title: Chief Executive Officer

 

INVESTORS:

AMBIGUOUS HOLDINGS, LLC, a Louisiana limited liability company

 

By: /s/ Joel Bonnette
Name:  Joel Bonnette
Title: Manager 

 

NATIONAL CAPITAL WEALTH GROUP, a Nevada corporation

 

By: /s/ Robert Armijo
Name:  Robert Armijo
Title: Manager 

 

AYG, LLC, a Nevada limited liability company

By: Journey Home 4 Teens, LLC, its manager

By: /s/ Terry Kennedy
Name: Terry Kennedy
Title: Manager 

--------------------------------------------------------------------------------

[Signature Page to Registration Rights Agreement]

65376805v.1

--------------------------------------------------------------------------------



SOLARIS CAPITAL, LLC, Utah limited liability company

 

By: /s/ Matthew Lovelady
Name: Matthew Lovelady
Title: Manager 

 

RACING 123, LLC, a Nevada limited liability company

 

By: /s/ Terry Kennedy
Name: Terry Kennedy
Title: Manager 

 

KING SHIP, LLC, a Nevada limited liability company

 

By: /s/ Terry Kennedy
Name: Terry Kennedy
Title: Manager 

 

ZEAKE, LLC, a Nevada limited liability company

By: Sway-Line, LLC, a Utah limited liability company, its manager

 

By: /s/ Jonathan Bonnette
Name: Jonathan Bonnette
Title: Manager 

--------------------------------------------------------------------------------

[Signature Page to Registration Rights Agreement]

65376805v.1

--------------------------------------------------------------------------------



VIRTUAL MARKETING ASSOCIATES, LLC, a Nevada limited liability company

 

By: /s/ Terry Kennedy
Name: Terry Kennedy
Title: Manager 

 

 

J AND J SOLUTIONS LLC, a Utah limited liability company

 

By: /s/ Jason Brown
Name: Jason Brown
Title: Manager 

 

 

By: /s/ Eric Tarno
 Name: Eric Tarno 

 

 

By: /s/ Chris Murphy
 Name: Chris Murphy 

 

 

By: /s/ Dennis Cunningham
Name: Dennis Cunningham 

--------------------------------------------------------------------------------

[Signature Page to Registration Rights Agreement]

65376805v.1

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

ANNEX A

GROW CAPITAL, INC.

Selling Shareholder Questionnaire

The undersigned beneficial owner of common stock (the “Registrable Securities”)
of Grow Capital, Inc., a Nevada corporation (the “Company”), understands that
the Company has filed or intends to file with the Securities and Exchange
Commission (the “Commission”) a registration statement (the “Registration
Statement”) for the registration and resale under Rule 415 of the Securities Act
of 1933, as amended (the “Securities Act”), of the Registrable Securities, in
accordance with the terms of the Registration Rights Agreement (the
“Registration Rights Agreement”) to which this document is annexed. A copy of
the Registration Rights Agreement is available from the Company upon request at
the address set forth below. All capitalized terms not otherwise defined herein
shall have the meanings ascribed thereto in the Registration Rights Agreement.

Certain legal consequences arise from being named as a Selling Shareholder in
the Registration Statement and the related prospectus. Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a Selling Shareholder in the Registration Statement and the related
prospectus.

The undersigned beneficial owner (the “Selling Shareholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

1.Name. 

(a)Full Legal Name of Selling Stockholder: 

 

 

(b)Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities Listed in Item 3 below are held: 

 

 

(c)Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by the questionnaire): 

--------------------------------------------------------------------------------

A-1

65376805v.1

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

2.Broker-Dealer Status: 

(a)Are you a broker-dealer? 

Yes ☐ No ☐

(b)If “yes” to Section 3(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company? 

Yes ☐ No ☐

Note: If no, the Commission’s staff has indicated that you should be identified
as an underwriter in the Registration Statement.

(c)Are you an affiliate of a broker-dealer? 

Yes ☐ No ☐

(d)If you are an affiliate of a broker-dealer, do you certify that you bought
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities? 

Yes ☐ No ☐

Note: If no, the Commission’s staff has indicated that you should be identified
as an underwriter in the Registration Statement.

3.Beneficial Ownership of Securities of the Company Owned by the Selling
Shareholder. 

Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the securities
issuable pursuant to the Exchange Agreement.

(a)Type and Amount of other securities beneficially owned by the Selling
Shareholder: 

--------------------------------------------------------------------------------

A-2

65376805v.1

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

4.Relationships with the Company: 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three (3) years.

State any exceptions here:

 

 

 

 

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto. The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus.

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

Dated:

 

 

 

 

 

By:

Name:

Title:

--------------------------------------------------------------------------------

A-3

65376805v.1